Citation Nr: 9903619	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant may be recognized as a veteran for VA 
benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active service from February 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that the appellant lacked 
the requisite characterization of discharge for entitlement 
to recognition as a veteran for VA benefits purposes.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.  

2.  During active military service, the appellant was 
convicted, pursuant to his guilty plea, of an aggravated 
assault in a general court martial and was sentenced to a bad 
conduct discharge which was approved by the General Court 
Martial Convening Authority and the U.S. Navy Court of 
Military Review, and upgrade of discharge characterization 
was twice denied by the Board for Correction of Naval 
Records.  

3.  There is no evidence or argument that the appellant was 
insane at the time of the offense which resulted in his 
punitive discharge by general court martial.  


CONCLUSION OF LAW

The appellant may not be recognized as a veteran for VA 
benefit purposes.  38 U.S.C.A. §§ 101(2), 5107(a), 5303 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.12(c)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  While stationed on active duty in Okinawa in June 
1969, the appellant participated in an assault on a fellow 
Marine.  The evidence on file indicates that the appellant 
and a rather large group of other individuals assaulted a 
lone Marine.  The victim broke loose and attempted to defend 
himself at which time the appellant pulled a straight razor 
from his pocket and swung the razor in front of the victim.  
The victim again tried to get away, but was cut on the back 
of the leg when he fell down and tried to block the 
appellant's advance with his feet.  The appellant was placed 
in pretrial confinement.  

In July 1969, the appellant pled guilty before a general 
court martial to a single charge and specification of an 
aggravated assault (with a dangerous weapon) in violation of 
Article 128, Uniform Code of Military Justice.  The court 
accepted the plea of guilty, and sentenced him to a bad 
conduct discharge, forfeiture of all pay and allowances for 
one year, confinement at hard labor for one year, and 
reduction to the lowest enlisted grade (E-1).  The 
appellant's general court martial record was reviewed by the 
General Court Martial Convening Authority in August 1969 and 
the finding of guilt was approved as was the sentence, except 
for confinement at hard labor and forfeiture of all pay and 
allowances was reduced to a period of eight months.  This 
case was reviewed by the U.S. Navy Court of Military Review 
in October 1969 and the findings of guilty and sentence of 
the convening authority were approved and affirmed.  The 
appellant served his sentence and was separated from active 
service with a bad conduct discharge.  

Pursuant to his application for upgrade of his discharge 
characterization, the Board for Correction of Naval Records 
(BCNR) reviewed the appellant's general court martial record 
together with material submitted by the appellant and 
determined that there was insufficient evidence presented to 
indicate probable material error or injustice.  That first 
application was denied in October 1972.  Pursuant to a second 
application, the BCNR again reviewed the appellant's general 
court martial record and matters submitted by him for 
consideration.  The BCNR found that the appellant's claim of 
racial bias in his sentence was without merit and concluded 
that the facts and circumstances of his case failed to show 
that a material error occurred or that an injustice had been 
suffered.  This application was denied in October 1979.  

In his June 1996 notice of disagreement, the appellant wrote 
that, at the time of the offense, he was a minor and 
surrounded by racism and hate.  He said his life was in 
danger.  In his January 1997 substantive appeal, he wrote 
that he did not start the trouble and that he had to defend 
himself.  In testimony at a personal hearing at the RO in 
July 1997, he stated that he did have a love for the military 
and, at the time of his offense, he was young and was not 
smart enough or mature enough to control his actions.  


Law and Regulation:  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A discharge by reason of the sentence of a general court 
martial of any person of the Armed Forces shall bar all 
rights of such person under laws administered by the 
Secretary based upon the period of service from which an 
individual was discharged.  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c)(2).  However, if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court martial, 
that person was insane, such person shall not be precluded 
from benefits under laws administered by the Secretary based 
upon the period of service from which such person was 
separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  


Analysis:  The evidence on file clearly and convincingly 
demonstrates that the appellant committed an aggravated 
assault during service for which he was convicted, pursuant 
to his guilty plea, by a lawfully promulgated general court 
martial, from which he received a punitive discharge.  The 
appellant 's general court martial record was subsequently 
reviewed by the General Court Martial Convening authority and 
the U.S. Navy Court of Military Review and the findings of 
guilt and sentence to a punitive discharge were approved and 
affirmed.  In October 1972 and again in October 1979, the 
BCNR found that an administrative upgrade of the appellant's 
character of discharge was not warranted.  

In his present application, with respect to the misconduct 
underlying his conviction by general court martial, the 
appellant has raised certain mitigating factors including 
youth, immaturity, intelligence, racial bias, and (the 
affirmative defense of) self defense.  He has presented no 
evidence, other than his own statements, substantiating any 
of these points.  His arguments are outweighed by the 
evidence on file.  

The applicable law and regulation clearly provide that a 
"veteran" for VA purposes means a person who served in 
active military service and who was discharged under 
conditions other than dishonorable.  The appellant received a 
punitive, bad conduct discharge.  Law and regulation also 
provides that VA benefits are not payable to a former service 
member discharged by reason of the sentence of a general 
court martial.  That is true in the appellant's case.  

The only exception in such cases provided by law and 
regulation is if there is a finding that the person was 
insane at the time of committing the offense causing the 
punitive discharge.  There is no evidence on file or argument 
presented by the appellant which shows or even suggests that 
he was insane at the time of his aggravated assault in 
June 1969.  The service medical records contain no finding or 
diagnosis of insanity or of any form of an acquired 
psychiatric disorder.  The appellant was in fact provided a 
neuropsychiatric evaluation in October 1969 and the 
impression from this examination was "no formal psychiatric 
diagnosis is warranted."  There is no evidence from after 
service which shows or even suggests a finding of insanity or 
any form of mental imbalance at the time of the appellant's 
misconduct during service.  That being the case, the 
appellant may not be recognized as a veteran for VA purposes.  
The law is dispositive in this case.  38 U.S.C.A. §§ 101(2), 
5107(a), 5303; 38 C.F.R. §§ 3.1(d), 3.12(c)(2).




ORDER

The appellant may not be recognized as a veteran for VA 
benefit purposes.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

